Name: 95/1/EC, Euratom, ECSC: Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  European Union law; NA
 Date Published: 1995-01-01

 Avis juridique important|31995D000195/1/EC, Euratom, ECSC: Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union Official Journal L 001 , 01/01/1995 P. 0001 - 0219DECISION OF THE COUNCIL OF THE EUROPEAN UNIONof 1 January 1995adjusting the instruments concerning the accession of new Member States to the European Union(95/1/EC, Euratom, ECSC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty between the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic, the United Kingdom of Great Britain and Northern Ireland (Member States of the European Union) and the Kingdom of Norway, the Republic of Austria, the Republic of Finland, the Kingdom of Sweden, concerning the accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and in particular Article 2 thereof; Whereas the Kingdom of Norway has not deposited its instruments of ratification in due time and has therefore not become a member of the European Union on 1 January 1995; Whereas adjustments to certain provisions listed in Article 2 referred to above have therefore become indispensable; Whereas it is further necessary to adjust those provisions of the Act concerning the Conditions of Accession and the Adjustments to the Treaties which refer expressly to Norway or to declare that those provisions have lapsed; HAS DECIDED: Article 1 The following is substituted for Article 3 of the Treaty between the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Portuguese Republic, the United Kingdom of Great Britain and Northern Ireland (Member States of the European Union) and the Kingdom of Norway, the Republic of Austria, the Republic of Finland, the Kingdom of Sweden, concerning the accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union: 'Article 3This Treaty, drawn up in a single original in the Danish, Dutch, English, Finnish, French, German, Greek, Irish, Italian, Norwegian, Portuguese, Spanish and Swedish languages, the Danish, Dutch, English, Finnish, French, German, Greek, Irish, Italian, Portuguese, Spanish and Swedish texts all being equally authentic, shall be deposited in the archives of the Government of the Italian Republic which will transmit a certified copy to each of the Governments of the other signatory states.`Article 2 The following is substituted for the title of the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded: 'Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded`The Act referred to above is hereinafter also referred to as 'the Act of Accession`. Article 3 The following provisions of the Act of Accession have lapsed: Part Four, title II, Articles 32 to 68, Article 146 and Annexes III, IV, V, VII. Article 4 The following is substituted for Article 1, fifth indent of the Act of Accession: '- the expression "new Member States" means the Republic of Austria, the Republic of Finland and the Kingdom of Sweden.`Article 5 The following is substituted for Article 11 of the Act of Accession: 'Article 11The following is substituted for Article 2 of the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, which is annexed to Decision 76/787/ECSC, EEC, Euratom: "Article 2The number of representatives elected in each Member State is as follows: >TABLE>"`. Article 6 The following is substituted for Article 13 of the Act of Accession: 'Article 13The following is substituted for Article 28 of the ECSC Treaty: "Article 28When the Council is consulted by the Commission, it shall consider the matter without necessarily taking a vote. The minutes of its proceedings shall be forwarded to the Commission. Wherever this Treaty requires that the assent of the Council be given, that assent shall be considered to have been given if the proposal submitted by the Commission receives the approval: - of an absolute majority of the representatives of the Member States, including the votes of the representatives of two Member States which each produce at least one tenth of the total value of the coal and steel output of the Community, or- in the event of an equal division of votes and if the Commission maintains its proposal after a second discussion, of the representatives of three Member States which each produce at least one tenth of the total value of the coal and steel output of the Community. Wherever this Treaty requires a unanimous decision or unanimous assent, such decision or assent shall have been duly given if all the members of the Council vote in favour. However, for the purposes of applying Articles 21, 32, 32a, 45b and 78h of this Treaty, and Article 16, the third paragraph of Article 20, the fifth paragraph of Article 28 and Article 44 of the Protocol on the Statute of the Court of Justice, abstention by members present in person or represented shall not prevent the adoption by the Council of acts which require unanimity. Decisions of the Council, other than those for which a qualified majority or unanimity is required, shall be taken by a vote of the majority of its members; this majority shall be considered to be attained if it represents an absolute majority of the representatives of the Member States, including the votes of the representatives of two Member States which each produce at least one tenth of the total value of the coal and steel output of the Community. However, for the purpose of applying Articles 45b, 78 and 78b of this Treaty which require a qualified majority, the votes of the members of the Council are weighted as follows: >TABLE>For their adoption, acts shall require at least 62 votes in favour, cast by not less than 10 members. Where a vote is taken, any member of the Council may act on behalf of not more than one other member. The Council shall deal with the Member States through its President. The acts of the Council shall be published in such a manner as it may decide." `. Article 7 The following is substituted for Article 14 of the Act of Accession: 'Article 14The following is substituted for the fourth paragraph of Article 95 of the ECSC Treaty: "These amendments shall be proposed jointly by the Commission and the Council, acting by a twelve fifteenths majority of its members, and shall be submitted to the Court for its opinion. In considering them, the Court shall have full power to assess all points of fact and of law. If, as a result of such consideration, it finds the proposal compatible with the provisions of the preceding paragraph, they shall be forwarded to the European Parliament and shall enter into force if approved by a majority of three-quarters of the votes cast and two-thirds of the members of the European Parliament." `. Article 8 The following is substituted for Article 15 of the Act of Accession: 'Article 151. The following is substituted for Article 148 (2) of the EC Treaty and Article 118 (2) of the Euratom Treaty: "2. Where the Council is required to act by a qualified majority, the votes of its members shall be weighted as follows: >TABLE>For their adoption, acts of the Council shall require at least: - 62 votes in favour where this Treaty requires them to be adopted on a proposal from the Commission, - 62 votes in favour, cast by at least 10 members, in other cases." 2. The following is substituted for the second subparagraph of Article J.3 (2) of the EU Treaty: "Where the Council is required to act by a qualified majority pursuant to the preceding subparagraph, the votes of its members shall be weighted in accordance with Article 148 (2) of the Treaty establishing the European Community, and, for their adoption, acts of the Council shall require at least 62 votes in favour, cast by at least 10 members." 3. The following is substituted for the second subparagraph of Article K.4 (3) of the EU Treaty: "Where the Council is required to act by a qualified majority, the votes of its members shall be weighted as laid down in Article 148 (2) of the Treaty establishing the European Community, and for their adoption, acts of the Council shall require at least 62 votes in favour, cast by at least 10 members." 4. The following is substituted for the first sentence of the second subparagraph of point 2 of the Protocol on social policy annexed to the EC Treaty: "By way of derogation from Article 148 (2) of the Treaty, acts of the Council which are made pursuant to this Protocol and which must be adopted by qualified majority shall be deemed adopted if they have received at least 52 votes in favour." `. Article 9 The following is substituted for Article 16 of the Act of Accession: 'Article 16The following is substituted for the first subparagraph of Article 9 (1) of the ECSC Treaty, the first subparagraph of Article 157 (1) of the EC Treaty and the first subparagraph of Article 126 (1) of the Euratom Treaty: "1. The Commission shall consist of 20 members, who shall be chosen on the grounds of their general competence and whose independence is beyond doubt." `. Article 10 The following is substituted for Article 17 of the Act of Accession: 'Article 171. The following is substituted for the first paragraph of Article 32 of the ECSC Treaty, the first paragraph of Article 165 of the EC Treaty and the first paragraph of Article 137 of the Euratom Treaty: "The Court of Justice shall consist of 15 judges." 2. The following is substituted for the first paragraph of Article 2 of Council Decision (88/591/ECSC/EEC/Euratom): "The Court of First Instance shall consist of 15 judges." `. Article 11 The following is substituted for Article 20 of the Act of Accession. 'Article 20The following is substituted for the first paragraph of Article 32a of the ECSC Treaty, the first paragraph of Article 166 of the EC Treaty and the first paragraph of Article 138 of the Euratom Treaty. "The Court of Justice shall be assisted by eight Advocates-General. However, a ninth Advocate-General shall be appointed as from the date of accession until 6 October 2000." `. Article 12 The following is substituted for Article 21 of the Act of Accession: 'Article 21The following is substituted for the second and third paragraphs of Article 32b of the ECSC Treaty, the second and third paragraphs of Article 167 of the EC Treaty and the second and third paragraphs of Article 139 of the Euratom Treaty: "Every three years there shall be a partial replacement of the Judges. Eight and seven Judges shall be replaced alternately; Every three years there shall be a partial replacement of the Advocates-General. Four Advocates-General shall be replaced on each occasion." `. Article 13 The following is substituted for Article 22 of the Act of Accession: 'Article 22The following is substituted for Article 45b (1) of the ECSC Treaty, Article 188b (1) of the EC Treaty and Article 160b (1) of the Euratom Treaty: "1. The Court of Auditors shall consist of 15 members." `. Article 14 The following is substituted for Article 23 of the Act of Accession: 'Article 23The following is substituted for the first paragraph of Article 194 of the EC Treaty and the first paragraph of Article 166 of the Euratom Treaty: "The number of members of the Economic and Social Committee shall be as follows: >TABLE>"`. Article 15 The following is substituted for Article 24 of the Act of Accession: 'Article 24The following is substituted for the second paragraph of Article 198a of the EC Treaty: "The number of members of the Committee of the Regions shall be as follows: >TABLE>"`. Article 16 The following is substituted for Article 25 of the Act of Accession: 'Article 25The following is substituted for the first paragraph of Article 18 of the ECSC Treaty: "A Consultative Committee shall be attached to the Commission. It shall consist of not less than 84 and not more than 108 members and shall comprise equal numbers of producers, of workers and of consumers and dealers." `. Article 17 The following is substituted for Article 26 of the Act of Accession: 'Article 26The following is substituted for the first subparagraph of Article 134 (2) of the Euratom Treaty: "The Committee shall consist of 38 members, appointed by the Council after consultation with the Commission." `. Article 18 The following is substituted for Article 27 of the Act of Accession: 'Article 27The following is substituted for Article 227 (1) of the EC Treaty: "This Treaty shall apply to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland." `. Article 19 The following is substituted for Article 28 of the Act of Accession: 'Article 28The following shall be inserted in Article 227 (5) of the EC Treaty as paragraph (d), in Article 79 of the ECSC Treaty as paragraph (d) and in Article 198 of the Euratom Treaty as paragraph (e): "This Treaty shall not apply to the AAland islands. The Government of Finland may, however, give notice, by a declaration deposited when ratifying this Treaty with the Government of the Italian Republic, that the Treaty shall apply to the AAland islands in accordance with the provisions set out in Protocol No 2 to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded. The Government of the Italian Republic shall transmit a certified copy of any such declaration to the Member States." `. Article 20 The following is substituted for the first indent of Articles 77, 103 and 129 of the Act of Accession: '- the Agreements concluded with Andorra, Algeria, Bulgaria, the former Czech and Slovak Federal Republic and its successor states (the Czech Republic and the Slovak Republic), Cyprus, Egypt, Hungary, Iceland, Israel, Jordan, Lebanon, Malta, Morocco, Norway, Poland, Romania, Slovenia, Switzerland, Syria, Tunisia and Turkey and to other Agreements concluded with third countries and concerning exclusively trade in the products listed in Annex II to the EC Treaty;`Article 21 The following is substituted for Article 120, first subparagraph, of the Act of Accession: 'As from the date of accession and until the date of application of the Community fishing permit system, Swedish vessels shall be authorized to fish in the waters falling under the sovereignty or within the jurisdiction of Finland under conditions identical to those applicable immediately before the entry into force of the Accession Treaty.`Article 22 The following is substituted for Article 121 (1) of the Act of Accession: '1. The share of Community fishing opportunities for stocks which are regulated by a catch limit, to be allocated to Sweden shall be fixed as follows, by species and by zone: >TABLE>`Article 23 The following is substituted for Article 137 (3) of the Act of Accession: '3. Subject to the special provisions of this title with regard to different dates or time limits, transitional measures for the agricultural products referred to in paragraph 1 shall cease to apply by the end of the fifth year following the accession of Austria and Finland. These measures shall nevertheless take full account, for each product, of the total production during the year 1999.`. Article 24 The following is substituted for Article 138 (1) of the Act of Accession: '1. During the transitional period, subject to authorization by the Commission, Austria and Finland may grant, in an appropriate form, transitional and degressive national aids to producers of basic agricultural products subject to the common agricultural policy. These aids may be the subject of differentiation in particular by region.`. Article 25 The following is substituted for Article 139 (1) of the Act of Accession: '1. The Commission shall authorize Austria and Finland to maintain aids which are not linked to a particular production and which, for this reason, are not taken into consideration for the purpose of calculating the amount of support under Article 138 (3). In particular, aids to holdings shall be authorized under this heading.`. Article 26 The following is substituted for Article 140 of the Act of Accession: 'Article 140The Commission shall authorize Austria and Finland to grant the transitional national aids provided for in Annex XIV up to the limits and under the conditions provided for therein. In its authorization, the Commission shall lay down the initial level of the aids, to the extent that it does not result from the conditions provided for by the Annex, and the rate at which they decrease.`. Article 27 The following is substituted for Article 141 of the Act of Accession: 'Article 141Where there are serious difficulties resulting from accession which remain after full utilization of the provisions of Articles 138, 139, 140 and 142, and of the other measures resulting from the rules existing in the Community, the Commission may authorize Finland to grant national aids to producers so as to facilitate their full integration into the common agricultural policy.`. Article 28 The following is substituted for Article 142 (1) of the Act of Accession: '1. The Commission shall authorize Finland and Sweden to grant long-term national aids with a view to ensuring that agricultural activity is maintained in specific regions. These regions should cover the agricultural areas situated to the north of the 62nd Parallel and some adjacent areas south of that parallel affected by comparable climatic conditions rendering agricultural activity particularly difficult.`. Article 29 The following is substituted for Article 147 of the Act of Accession: 'Article 147In the agricultural sector where trade between one or more new Member States and the Community as constituted on 31 December 1994, or trade between the new Member States themselves, causes serious disturbances on the market of Austria or Finland before 1 January 2000, the Commission acting at the request of the Member State concerned, shall decide, within 24 hours of receiving such a request, on such protective measures as it considers necessary. The measures thus decided on shall be applicable forthwith, shall take account of the interest of all parties concerned and shall not entail frontier controls.`. Article 30 The following is substituted for Article 156 (1) of the Act of Accession: '1. Upon accession, the Commission shall be enlarged by the appointment of three supplementary members. The term of office of the members appointed shall expire at the same time as that of the members holding office on the date of accession.`. Article 31 The following is substituted for Article 157 (1) to (4) of the Act of Accession. '1. Upon accession, three judges shall be appointed to the Court of Justice and three judges shall be appointed to the Court of First Instance. 2. (a) The term of office of one of the judges of the Court of Justice appointed in accordance with paragraph 1 shall expire on 6 October 1997. That judge shall be chosen by lot. The term of office of the other two judges shall expire on 6 October 2000; (b) the term of office of one of the judges of the Court of First Instance appointed in accordance with paragraph 1 shall expire on 31 August 1995. That judge shall be chosen by lot. The term of office of the other two judges shall expire on 31 August 1998. 3. Upon accession three additional advocates-general shall be appointed; 4. The term of office of one of the three advocates-general appointed in accordance with paragraph 3 shall expire on 6 October 1997. The term of office of the other advocates-general shall expire on 6 October 2000.`Article 32 The following is substituted for Article 158 of the Act concerning of Accession: 'Article 158Upon accession, the Court of Auditors shall be enlarged by the appointment of three additional members. The term of office of one of the members thus appointed shall expire on 20 December 1995. That member shall be chosen by lot. The term of office of the other members shall expire on 9 February 2000.`Article 33 The following is substituted for Article 159 of the Act of Accession: 'Article 159Upon accession, the Economic and Social Committee shall be enlarged by the appointment of 33 members representing the various categories of economic and social activity in the new Member States. The terms of office of the members thus appointed shall expire at the same time as those of the members in office at the time of accession.`Article 34 The following is substituted for Article 160 of the Act of Accession: 'Article 160Upon accession, the Committee of the Regions shall be enlarged by the appointment of 33 members representing regional and local bodies in the new Member States. The terms of office of the members thus appointed shall expire at the same time as those of the members in office at the time of accession.`Article 35 The following is substituted for Article 161 of the Act of Accession: 'Article 161Upon accession, the Consultative Committee of the European Coal and Steel Community shall be enlarged by the appointment of twelve additional members. Four members shall be appointed each for Austria, Finland and Sweden. The terms of office of the members thus appointed shall expire at the same time as those of the members in office at the time of accession.`Article 36 The following is substituted for Article 162 of the Act of Accession: 'Article 162Upon accession, the Scientific and Technical Committee shall be enlarged by the appointment of five additional members. Two members shall be appointed each for Austria and Sweden, and one member for Finland. The terms of office of the members thus appointed shall expire at the same time as those of the members in office at the time of accession.`Article 37 The following is substituted for Article 170 of the Act of Accession: 'Article 170The texts of the acts of the institutions adopted before accession and drawn up by the Council or the Commission in the Finnish and Swedish languages shall, from the date of accession, be authentic under the same conditions as the texts drawn up in the present nine languages. They shall be published in the Official Journal of the European Communities if the texts in the present languages were so published.`Article 38 The following is substituted for Article 176 second subparagraph of the Act of Accession: 'The texts of those Treaties, drawn up in the Finnish and Swedish languages, shall be annexed to this Act. Those texts shall be authentic, under the same conditions as the texts of the Treaties referred to in the first paragraph, drawn up in the present nine languages.`Article 39 Annex I to the Act of Accession is replaced by the Annex to this Decision. Article 40 In Annexes XIII and XIV of the Act of Accession, the sections concerning Norway have lapsed. Article 41 In Annexes II, VI, XV and XVIII of the Act of Accession, the provisions, references, periods and dates concerning the Kingdom of Norway have lapsed. Article 42 The following is substituted for Article 1 of the Protocol No 1 annexed to the Act of Accession: 'Article 1The following is substituted for Article 3 of the Protocol on the Statute of the Bank: "Article 3In accordance with Article 198d of this Treaty, the following shall be members of the Bank: - the Kingdom of Belgium, - the Kingdom of Denmark, - the Federal Republic of Germany, - the Hellenic Republic, - the Kingdom of Spain, - the French Republic, - Ireland, - the Italian Republic, - the Grand Duchy of Luxembourg, - the Kingdom of the Netherlands, - the Republic of Austria, - the Portuguese Republic, - the Republic of Finland, - the Kingdom of Sweden, - the United Kingdom of Great Britain and Northern Ireland." `. Article 43 The following is substituted for Article 2 of Protocol No 1 annexed to the Act of Accession: 'Article 2The following is substituted for the first subparagraph of Article 4 (1) of the Protocol on the Statute of the Bank: "1. The capital of the Bank shall be ECU 62 013 million, subscribed by the Member States as follows: >TABLE>"`. Article 44 The following is substituted for Article 4 of Protocol No 1 annexed to the Act of Accession: 'Article 4The following is substituted for the first three subparagraphs of Article 11 (2) of the Protocol on the Statute of the Bank: "2. The Board of Directors shall consist of 25 Directors and 13 alternates. The Directors shall be appointed by the Board of Governors for five years as shown below: - three Directors nominated by the Federal Republic of Germany, - three Directors nominated by the French Republic, - three Directors nominated by the Italian Republic, - three Directors nominated by the United Kingdom of Great Britain and Northern Ireland, - two Directors nominated by the Kingdom of Spain, - one Director nominated by the Kingdom of Belgium, - one Director nominated by the Kingdom of Denmark, - one Director nominated by the Hellenic Republic, - one Director nominated by Ireland, - one Director nominated by the Grand Duchy of Luxembourg, - one Director nominated by the Kingdom of the Netherlands, - one Director nominated by the Republic of Austria, - one Director nominated by the Portuguese Republic, - one Director nominated by the Republic of Finland, - one Director nominated by the Kingdom of Sweden, - one Director nominated by the Commission. The alternates shall be appointed by the Board of Governors for five years as shown below: - two alternates nominated by the Federal Republic of Germany, - two alternates nominated by the French Republic, - two alternates nominated by the Italian Republic, - two alternates nominated by the United Kingdom of Great Britain and Northern Ireland, - one alternate nominated by common accord of the Kingdom of Spain and the Portuguese Republic, - one alternate nominated by common accord of the Benelux countries, - one alternate nominated by common accord of the Kingdom of Denmark, the Hellenic Republic and Ireland, - one alternate nominated by common accord of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, - one alternate nominated by the Commission." `. Article 45 The following is substituted for Article 5 of Protocol No 1 annexed to the Act of Accession: 'Article 5The following sentence is substituted for the second sentence of Article 12 (2) of the Protocol on the Statute of the Bank: "A qualified majority shall require 17 votes in favour." `. Article 46 The following is substituted for Article 6 of Protocol No 1 annexed to the Act of Accession: 'Article 61. The new Member States shall pay the following sums as their share of the capital paid up by the Member States as of 1 January 1995: >TABLE>These contributions shall be paid in five equal six-monthly instalments falling due on 30 April and 31 October. The first instalment shall be payable on whichever of these two dates next follows the date of accession. 2. With regard to the part remaining to the paid up, on the date of accession, under the increase in capital decided on 11 June 1990, the new Member States shall participate with the following amounts: >TABLE>These amounts shall be paid in eight equal six-monthly instalments falling due on the dates laid down for this increase in capital, starting on 30 April 1995.`Article 47 The following is substituted for Article 7 of Protocol No 1 annexed to the Act of Accession: 'Article 7The new Member States shall, in five equal six-monthly instalments falling due on the dates indicated in Article 6 (1), contribute towards the reserve fund, the additional reserves and those provisions equivalent to reserves, and to the amount still to be appropriated to the reserves and provisions corresponding to the balance of the profit and loss account, as at 31 December of the year prior to accession, as stated in the Bank's approved balance sheet, the amounts corresponding to the following percentages of the reserves and provisions: >TABLE>`. Article 48 The following is substituted for Article 9 (1) of Protocol No 1 annexed to the Act of Accession: '1. Upon accession, the Board of Governors shall increase the membership of the Board of Directors by appointing three Directors, one being nominated by each of the new Member States, together with one alternate, nominated by common accord of the Republic of Austria, the Republic of Finland, and the Kingdom of Sweden.`. Article 49 The following is substituted for Protocol No 3 annexed to the Act of Accession: 'Protocol No 3on the Sami peopleTHE HIGH CONTRACTING PARTIES, RECOGNIZING the obligations and commitments of Sweden and Finland with regard to the Sami people under national and international law, NOTING, in particular, that Sweden and Finland are committed to preserving and developing the means of livelihood, language, culture and way of life of the Sami people, CONSIDERING the dependence of traditional Sami culture and livelihood on primary economic activities, such as reindeer husbandry in the traditional areas of Sami settlement, HAVE AGREED on the following provisions, Article 1Notwithstanding the provisions of the EC Treaty, exclusive rights to reindeer husbandry within traditional Sami areas may be granted to the Sami people. Article 2This Protocol may be extended to take account of any further development of exclusive Sami rights linked to their traditional means of livelihood. The Council may, acting unanimously on a proposal from the Commission, and after consulting the European Parliament and the Committee of Regions, adopt the necessary amendments to the Protocol.`. Article 50 The provisions of Protocol No 4 annexed to the Act of Accession have lapsed. Article 51 The following is substituted for Protocol No 5 annexed to the Act of Accession: 'Protocol No 5on the participation of the new Member States in the funds of the European Coal and Steel CommunityThe contribution of the new Member States to the funds of the European Coal and Steel Community shall be fixed as follows: >TABLE>These contributions shall be paid in two equal interest-free instalments, the first on 1 January 1995 and the second on 1 January 1996.`Article 52 The following is substituted for Protocol No 6 annexed to the Act of Accession: 'Protocol No 6on special provisions for Objective 6 in the framework of the Structural Funds in Finland and SwedenTHE HIGH CONTRACTING PARTIES, Having regard to requests by Finland and Sweden for special Structural Fund support for their least densely populated regions, Whereas the Union has proposed a new complementary priority Objective 6, Whereas this transitional arrangement will also be re-evaluated and revised simultaneously with the main framework Regulation (EEC) No 2081/93 on structural instruments and policies in 1999, Whereas the criteria and the list of regions eligible for this new Objective have to be decided upon, Whereas additional resources will be made available for this new Objective, Whereas the procedures applying to this new Objective have to be defined, HAVE AGREED AS FOLLOWS: Article 1Until 31 December 1999, the Structural Funds, the Financial Instrument for Fisheries Guidance (FIFG) and the European Investment Bank (EIB) shall each contribute in an appropriate fashion to a further priority Objective in addition to the five referred to in Article 1 of Council Regulation (EEC) No 2052/88, as amended by Council Regulation (EEC) No 2081/93, which Objective shall be: - to promote the development and structural adjustment of regions with an extremely low population density (hereinafter referred to as "Objective 6"). Article 2Areas covered by Objective 6 shall in principle represent or belong to regions at NUTS level II with a population density of 8 persons per km ² or less. In addition, Community assistance may, subject to the requirement of concentration, also extend to adjacent and contiguous smaller areas fulfilling the same population density criterion. Such regions and areas, referred to in this Protocol as "regions" covered by Objective 6, are listed in Annex I. Article 3For the period 1995 to 1999 the sum of ECU 741 million, at 1995 prices, shall be considered the appropriate amount of Community resources to be committed by the Structural Funds and the FIFG in the regions covered by Objective 6 listed in Annex 1. Annex 2 sets out the breakdown of resources by year and Member State. Those resources shall be in addition to the funds already scheduled for payment from the Structural Funds and the FIFG pursuant to Council Regulation (EEC) No 2052/88, as amended by Council Regulation (EEC) No 2081/93. Article 4Subject to Articles 1, 2 and 3 above, the provisions of the undernoted Regulations, in particular the provisions applying to Objective 1, shall apply to Objective 6: - Council Regulation (EEC) No 2080/93, - Council Regulations (EEC) Nos 2052/88, 4253/88, 4254/88, 4255/88 and 4256/88, as amended by Council Regulations (EEC) Nos 2081/93, 2082/93, 2083/93, 2084/93 and 2085/93. Article 5The provisions of this Protocol, including the eligibility of the regions listed in Annex 1 for assistance from the Structural Funds, shall be re-examined in 1999 simultaneously with the framework Regulation (EEC) No 2081/93 on structural instruments and policies and in accordance with the procedures laid down in that Regulation. ANNEX 1Regions covered by Objective 6Finland: The northern and eastern NUTS level II regions made up of the "Maakunta" (NUTS level III region) of Lappi and the three "Maakunnat" of Kainuu, Pohjois-Karjala and Etelae-Savo and including the following adjacent areas: - in the "Maakunta" of Pohjois-Pohjanmaa: the "Seutukunnat" of Ii, Pyhaentae, Kuusamo and Nivala- in the "Maakunta" of Pohjois-Savo: the "Seutukunta" of Nilsiae- in the "Maakunta" of Keski-Suomi: the "Seutukunnat" of Saarijaervi and Viitsaari- in the "Maakunta" of Keski-Pohjanmaa: the "Seutukunta" of Kaustinen. Sweden: The NUTS level II region of northern Sweden made up of the "laen" (NUTS level III region) of Norrbotten, Vaesterbotten and Jaemtland, excluding the following areas: - in Norrbotten: the "kommun" of Luleaa, the "foersamling" of OEverluleaa in the "kommun" of Boden and the "kommun" of Piteaa (except the "folkbokfoeringsdistrikt" of Markbygden)- in Vaesterbotten: the "kommuner" of Nordmaling, Robertsfors, Vaennaes and Umeaa and the "foersamlingar" of Boliden, Bureaa, Burtraesk, Byske, Kaagedalen, Loevaanger, Sankt Olov, Sankt OErjan and Skellefteaa in the "kommun" of Skellefteaabut including the following adjacent areas: - in the "laen" of Vaesternorrland: the "kommuner" of AAnge and Sollefteaa, the "foersamlingar" of Holm and Liden in the "kommun" of Sundsvall, and the "foersamlingar" of Anundsjoe, Bjoerna, Skorped and Trehoerningsjoe in the "kommun" of OErnskoeldsvik- in the "laen" of Gaevleborg: the "kommun" of Ljusdal- in the "laen" of Kopparberg: the "kommuner" of AElvdalen, Vansbro, Orsa and Malung and the "foersamlingar" of Venjan and Vaamhus in the "kommun" of Mora- in the "laen" of Vaermland: the "kommun" of Torsby. The references to NUTS in this Annex do not prejudge the final definitions of NUTS levels in the abovementioned regions and areas. ANNEX 2Indicative commitment appropriations for Objective 6>TABLE>These figures include, in addition to appropriations allocated to Objectives 3, 4 and 5a, where relevant, commitment appropriations for pilot projects, innovative actions, studies and Community initiatives under Articles 3 and 12 (5) of Council Regulation (EEC) No 2052/88, as amended by Council Regulation (EEC) No 2081/93.`Article 53 The provisions of Protocol No 7 annexed to the Act of Accession have lapsed. Article 54 The reference to Norway in Annex 4 of Protocol No 9 has lapsed. Article 55 This Decision, drawn up in the Danish, Dutch, English, Finnish, French, German, Greek, Irish, Italian, Portuguese, Spanish and Swedish languages, all twelve texts being equally authentic, shall enter into force on 1 January 1995. Article 56 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 1 January 1995. For the CouncilThe PresidentA. JUPPÃ 